Citation Nr: 1704871	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  15-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a carotid body tumor (CBT) resection performed in March 2013, to include nerve damage with trouble speaking (dysphonia), vocal cord paralysis, and trouble swallowing (dysphagia).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1989.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Milwaukee, Wisconsin.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  The Board remanded the case for further development in September 2016, and it has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2016 remand, the Board instructed the AOJ to secure a copy of any decision to grant or deny Social Security Administration (SSA) disability benefits to the Veteran and the records upon which that decision was based because those records may be relevant to the current claim.  The Board also instructed the AOJ to secure any outstanding, relevant VA treatment records, including several specifically identified records.  The AOJ associated records received from SSA, as well as the specifically identified VA treatment records, with the claims file in October 2016; however, it appears that the documents in the claims file may be incomplete.  See November 2015 SSA decision, list of exhibits (including VA treatment records).

Based on the foregoing, the Board finds that a remand is required to ensure compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  It is noted that the SSA records received and associated with the claims file in October 2016 may be incomplete based on the list of exhibits from the November 2015 SSA decision.  It is unclear if SSA provided the complete records or whether they were received by VA but not fully uploaded to VBMS.

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should secure any outstanding VA medical records, to include treatment records dated from January 2005 to the present.

3.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




